Citation Nr: 0930908	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDING OF FACT

The Veteran's IBS and GERD had its onset in service.  


CONCLUSION OF LAW

1.  The criteria for service connection for a IBS have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  

2.  The criteria for service connection for GERD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection

The Veteran seeks service connection for irritable bowel 
syndrome (IBS) and gastroesophageal reflux disease (GERD).  
He contends that the conditions had its onset in service 
and/or that they are secondary to his service-connected 
anxiety disorder.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  When a condition noted in 
service is not shown to be chronic, or where chronicity might 
be legitimately be questioned, continuity of symptomatology 
is required to support the claim.  See 38 C.F.R. § 3.303.  In 
this case, because the in-service finding of malaria is not 
shown to be a chronic disability, continuity of 
symptomatology is required.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

The Veteran has reported that his symptoms had their onset 
during service and persisted since service.  He has noted 
that he did not seek regular treatment for his symptoms until 
the mid-1990s.  He has explained, however, that although he 
did have symptoms prior to that time, he believed he could 
control the symptoms on his own.  See January 2008 hearing 
transcript.  

The service medical evidence documents treatment for 
constipation in February and October 1970.  The records note 
that the Veteran was advised to improve his diet and to eat 
more roughage as well as to use mineral oil and fleet enemas.  
The service treatment records also document that the Veteran 
was seasick on multiple occasions and that he was treated for 
nausea, general weakness, and stomach cramps - assessed as 
intestinal flu - in June 1969.  The service medical evidence 
is otherwise silent as to any gastrointestinal complaints, 
and the January 1971 separation record reports normal 
findings for the abdomen and viscera.  

The post-service medical evidence includes treatment records 
which reflect a clinical history of GERD since approximately 
1995 (first assessment of record dates in December 1999) and 
assessments of hiatal hernia and Schatzki ring in December 
1999, diverticulosis and benign neoplasm of colon in July 
2004, and acute gastroenteritis in September 2006.  The 
records also indicate that the Veteran underwent hernia 
repair in 1995.  See generally Hall and VA treatment records.  
The post-service treatment records do not report any 
assessments of IBS.  

The post-service medical evidence also includes reports from 
VA examinations.  A September 2004 VA psychiatric examination 
record reflects the Veteran's history of IBS for the previous 
18 months which he believed was related to job stresses and 
an examiner's opinion that the IBS was related to the 
service-connected anxiety disorder.  The examiner provides no 
medical rationale for the finding of IBS or the nexus 
opinion, however, and it appears that the "diagnosis" and 
opinion were based solely on the Veteran's history of IBS 
from job stresses.  

A VA gastrointestinal examination was then conducted in 
December 2008 to clarify whether the Veteran had a 
gastrointestinal disorder that onset in service or was 
causally related to service or a service-related disability.  
The December 2008 VA examination record reflects the 
Veteran's history of heartburn since approximately 1974, when 
he was in his mid-20s, as well as vomiting during episodes of 
gastrointestinal flu or gastroenteritis, rare dysphagia, and 
weekly regurgitation.  Based on this history, review of the 
claims file, and examination, the examiner diagnosed the 
Veteran with GERD.  The examiner stated that the Veteran's 
GERD was not caused by or a result of motion sickness or 
anxiety disorder.  He explained that hiatal hernia and GERD 
occur commonly and are not generally related to either 
anxiety or stress; rather, the symptoms are due to acid 
reflux in the esophagus.  Additionally, he stated that the 
Veteran's dysphagia was probably due to his Schatzki ring, 
which was an incidental (and probably life-long) condition 
that was unrelated to acid reflux, GERD, or anxiety or 
stress.  

The examination record also reflects the Veteran's history of 
a pattern of cramps, urgency, and loose stool after meals 
since approximately 1974, after he separated from service.  
The Veteran also reported having intestinal pain, nausea 
several times a week, vomiting less than weekly, and 
constipation less than monthly.  Based on the Veteran's 
history, review of the claims file, and examination, the 
examiner diagnosed the Veteran with IBS.  The examiner stated 
that the Veteran's IBS was less likely as not caused by or a 
result of the episodes of constipation in service or the 
service connected anxiety disorder.  He explained the while 
stress can commonly affect the function of the intestinal 
tract (as in having diarrhea before a big examination), 
stress or anxiety do not directly cause the intestinal tract 
to be "irritable".  Furthermore, the examiner believed that 
the IBS had not onset during service because the Veteran had 
reported that the onset of his condition had post-dated 
service.  

The veteran claims that he has had stomach problems and runny 
bowel movements which started in service.  See January 2008 
Board hearing.  The Board finds the Veteran's report of 
having running bowels and stomach problems in service to be 
credible.  The Board further finds that his assertion that he 
has continued to have these symptoms since service to be 
credible as well.  The Veteran's complaints of stomach 
problems and runny bowels have been diagnosed as IBS.  While 
a VA physician has stated that IBS was not related to the 
veteran's episodes of constipation in service, there was no 
opinion given to the effect that the IBS was not related to 
the stomach problems and runny bowels the veteran reported 
having in service.  The Board finds that the Veteran is 
credible to give lay statements regarding having symptoms of 
runny bowels and stomach pains in service which continued 
after service.  Since these symptoms have been linked to a 
diagnosis of IBS and since the Board finds it credible that 
these symptoms have existed since service, the Board finds 
that service connection for IBS is warranted.  

With respect to the claim of service connection for GERD, the 
Board notes that the veteran has a current diagnosis.  His 
service medical records reveal that the veteran was treated 
for nausea, general weakness and stomach cramps which were 
assessed as an intestinal flu.  Although the veteran reported 
having heartburn, vomiting, weekly regurgitation and rare 
dysphagia in 1974, the Board finds that his statements during 
his January 2008 Board hearing, to the effect that these 
types of symptoms were first manifested in service and 
continued after service, to be credible.  While the VA 
examiner in December 2008 stated that the Veteran's GERD was 
not related to motion sickness or to the service-connected 
anxiety disorder, the examiner did not related that his GERD 
was not related to his episodes of nausea, heartburn, etc., 
that he had in service.  In applying the benefit-of-the-doubt 
doctrine, the Board finds that service connection for GERD is 
warranted.


ORDER

Service connection for IBS is granted.  

Service connection for GERD is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


